Citation Nr: 0013308	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-05 237A	)	DATE
	)
	)


THE ISSUE

Whether the April 1998 decision, wherein the Board of 
Veterans' Appeals (Board) denied entitlement to an effective 
date earlier than January 1, 1991, for the payment of 
Dependency and Indemnity Compensation (DIC) benefits, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE). 


REPRESENTATION

Moving Party Represented by:  Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





FINDINGS OF FACT

1.  The veteran's widow filed a motion with the Board in 
April 1998 seeking review of an April 1998 decision, wherein 
the Board denied entitlement to an effective date earlier 
than January 1, 1991, for the payment of DIC benefits, to 
determine whether that decision involved clear and 
unmistakable error (CUE).

2.  The Board received notice in January 2000 that the CUE 
review motion has been withdrawn.  

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking review of 
the April 1998 decision, wherein the Board denied entitlement 
to an effective date earlier than January 1, 1991, for the 
payment of DIC benefits, to determine whether that decision 
involved clear and unmistakable error should be dismissed.  
38 C.F.R. § 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's Rule of Practice 1404(f) at 38 C.F.R. 
§ 20.1404(f) (1999), permits a party to withdraw a motion to 
review a final Board decision to determine whether CUE exists 
in that decision.  Inasmuch as the motion for CUE review in 
this case has now been withdrawn, the motion should be 
dismissed, without prejudice to refiling, as provided by 38 
C.F.R. § 20.1404(f).  





ORDER

The motion is dismissed without prejudice.  



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may file 
the motion at a later date if you wish.



